43 F.3d 1467
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Austen NWANZE, Plaintiff Appellant,v.(Unknown) WOODY, Detective;  Marty Tapscott, Chief;  HowardCrawford Vick, Jr.;  John G. Douglass, DefendantsAppellees.Austen NWANZE, Plaintiff Appellant,v.Paul RONCA;  J. B. Buckovich;  Scott Shapiro;  Eric Bardon;The Lady Police Officer;  Marty Tapscott, Chief;  City ofRichmond;  Samuel Richardson;  (unknown) Doe, Officer;Jonathan W. Stanley;  John O'Kleasky;  Eric Tignor, Officer,Defendants Appellees.Austen NWANZE, Plaintiff Appellant,v.Jonathan W. STANLEY, Officer;  Eric Tignor, Officer;(unknown) O'Kleasky, Officer;  Marty Tapscott,Chief, Defendants Appellees.Austen NWANZE, Plaintiff Appellant,v.Jeffrey EVERHART;  Tuck & Everhart, Defendants Appellees.Austen NWANZE, Plaintiff Appellant,v.Robert F. KIEL, Recovery Manager, Defendant Appellee.
Nos. 94-7091, 94-7097 to 94-7100.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 17, 1994.Decided:  Dec. 20, 1994.

Appeals from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Senior District Judge;  David G. Lowe, Magistrate Judge.  (CA-93-682, CA-94-278, CA-93-437, CA-93-435, CA-94-131, CA-93-683)
Austen Nwanze, Appellant Pro Se.  William Joe Hoppe, Senior Assistant City Attorney, Richmond, VA;  Nicholas Stephan Altimari, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, VA;  Robert Patrick Geary, Richmond, Virginia;  Virginia W. Powell, HUNTON & WILLIAMS, Richmond, VA, for Appellees.
E.D.Va.
AFFIRMED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaints.  Our review of the records and the district court's opinions discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Nwanze v. Woody, Nos.  CA-93-683, CA-94-278;  Nwanze v. Ronca, No. CA-93-437;  Nwanze v. Stanley, No. CA-93-435;  Nwanze v. Everhart, No. CA-94-131 and Nwanze v. Kiel, No. CA-93-683 (E.D. Va.  Sept. 2, 7, 12, 13, 1994).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 To the extent that these actions are construed as brought pursuant to Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971), the Supreme Court's recent decision in Heck v. Humphrey, 62 U.S.L.W. 4594 (U.S.1994), mandates the dismissal of the complaints.  See Stephenson v. Reno, 28 F.3d 26, 27-28 (5th Cir.1994)